IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHARLIE PATTERSON,                           : No. 21 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
AMAZON; JOHN DOE, SUPERVISOR;                :
SUPERVISOR JEALENE,                          :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.